Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2018/0004051) in view of LI et al (CN 107219660).

As per claim 1 Kim depicts in figure 2 and discloses: A display device comprising: a first substrate 301; a second substrate 302 overlapping the first substrate 301; a plurality of display elements 333 positioned between the first substrate 301 and the second substrate 302; a sealing unit 155 surrounding the display elements 333 in a plan view of the display device and arranged between the first substrate 301 and the second substrate 302; and a common power supply line 166 at least partially surrounding the display elements 333 in the plan view of the display device and including a protrusion {figure 5}, wherein the protrusion protrudes beyond the sealing unit 155 and is positioned between the sealing unit 155 and a first edge of the first substrate 301 in the plan view of the display device.

Regarding claim 1 Kim is silent as to:  an edge of the second substrate is positioned between the protrusion and the first edge of the first substrate in the plan view of the display device.  With respect to claim 1 Li et al depicts in figure 8-10 and discloses:  an edge b1 of the second substrate 500 is positioned between thefirst edge c1 of the first substrate 400 in the plan view of the display device.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display device of Kim with an edge of the second substrate is positioned between the protrusion and the first edge of the first substrate in the plan view of the display device as taught by Li et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display device with an edge of the second substrate is positioned between the protrusion and the first edge of the first substrate in the plan view of the display device so as “to expose areas 30 for binding flexible circuit board” and provide “at least one signal connection line 211 overlapping with the electrostatic discharge circuit 70”. See [0073] & [0074] of Li et al.

As per claim 2 Kim depicts in figure 2 and discloses: A display device comprising: a first substrate 301; a second substrate 302 overlapping the first substrate 301; a plurality of display elements 333 positioned between the first substrate 301 and the second substrate 302; a sealing unit 155 surrounding the display elements 333 in a plan view of the display device and arranged between the first substrate 301 and the second substrate 302; and a common power supply line 166 at least partially surrounding the display elements 333 in the plan view of the display device and including a protrusion {figure 5}, wherein the protrusion protrudes beyond the sealing unit 155 and is positioned between the sealing unit 155 and a first edge of the first substrate 301 in the plan view of the display device a conductive member 888 positioned beyond the sealing unit 155 in the plan view of the display device, arranged on the second substrate 302 { Note: “on” is defined as “so as to be or remain supported by or suspended from” and/or “so as to be attached to or unified with”}, formed of an electrically conductive material { [0088] The pixel electrode PE PE may include or be formed of a transparent conductive material, such as indium tin oxide (ITO) or indium zinc oxide (IZO). Herein, ITO may be a polycrystalline or monocrystalline material, and IZO may be a polycrystalline or monocrystalline material as well. In an alternative exemplary embodiment, IZO may be an amorphous material . . . [0091] The common electrode 330 may include, or be formed of, substantially a same material as a material included in the pixel electrode PE. }, and partially overlapping the protrusion. {figure 2}

Regarding claim 2 Kim is silent as to:  wherein the second substrate is positioned between the conductive member and the protrusion.  With respect to claim 2 Li et al depicts in figure 9b and discloses:  wherein the second substrate 500 is positioned between the conductive member 31 and the 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display device of Kim with the second substrate is positioned between the conductive member and the protrusion as taught by Li et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display device with the second substrate is positioned between the conductive member and the protrusion so as “to expose areas 30 for binding flexible circuit board” and provide “at least one signal connection line 211 overlapping with the electrostatic discharge circuit 70”. See [0073] & [0074] of Li et al.

As per claim 3 Kim discloses: The display device of claim 2, wherein the protrusion includes two edges that are oriented at an acute angle relative to each other in the plan view of the display device {figure 5} and are positioned farther from the sealing unit 155 than the conductive member 888 in the plan view of the display device. {figure 2}

As per claim 9 Kim depicts in figure 2 and discloses: The display device of claim 1, wherein the displaying elements include a display element, wherein the display element comprises a pixel electrode PE, a common electrode 330, and an intermediate layer, wherein the intermediate layer includes an emission layer 111 between the pixel electrode PE and the common electrode 330, and wherein the common power supply line 166 is electrically connected { Note: all elements are electrically connected } to the common electrode 330.

As per claim 20 Kim discloses: The display device of claim 1, wherein the protrusion is positioned between a first edge of the second substrate 302 and the sealing unit 155 in the plan view of the display device, and wherein the first edge of the second substrate 302 is positioned between the first edge of the first substrate 301 and the protrusion in the plan view of the display device. {figures 2 & 5}

Allowable Subject Matter
Claims 5-7 are allowed.

Claims 4, 8 and 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed April 26, 2002 have been fully considered but they are not persuasive. Applicant asserts that Kim does not disclose an edge with “an edge of the second substrate is positioned between the protrusion and the first edge of the first substrate in the plan view of the display device” and “the second substrate is positioned between the conductive member and the protrusion”.  As stated supra, the claimed invention including the aforementioned limitations is obvious over Kim as modified by Li et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin et al (US 2017/0200916) shows the overall arrangement of the sealing member 311 and includes an input sensing unit 420.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd